DETAILED ACTION
1.	The following Office Action is based on the amendment filed on May 24, 2021, having claims 1-5 and 7-21 (claim 6 having been cancelled, and claim 21 having been newly added). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed May 24, 2021, with respect to claims 1-5 and 7-21 have been fully considered and are persuasive. The rejection of claims 1-5 and 7-21 has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-5 and 7-21 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
For 1-5 and 7-15, the prior art fails to teach or render obvious a combination of:
categorizing a plurality of messages for transmission to a recipient device, the
plurality of messages comprising vehicle-related information, wherein the categorizing of the plurality of messages comprises identifying periodic messages and non-periodic
messages:
based on the categorizing, identifying selected messages of the plurality of messages to be aggregated; and
aggregating the selected messages into a single transmission from the source device to the recipient device, wherein the aggregating of the selected messages into the  of the non-periodic messages.
	For claims 16-19, the prior art fails to teach or render obvious a combination of:
	receive, from a source device through the communication interface, aggregated data that comprises a plurality of messages aggregated into a single transmission by the source device, the plurality of messages comprising vehicle-related information,
determine, in header information of the aggregated data, priorities of the plurality of messages, and
deliver, to one or more recipients, the plurality of messages in a priority order according to the determined priorities.
	For claims 20-21, the prior art fails to teach or render obvious a combination of:
	based on the categorizing, identify selected messages of the plurality of messages to be aggregated;
fragmenting a given message of the selected messages into a plurality of message
fragments; and
aggregate the selected messages into a single transmission from the source device to the recipient device, wherein the aggregating of the selected messages into the single transmission comprises aggregating at least one message fragment of the plurality of message fragments with another message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471